In a proceeding under article 78 of the Civil Practice Act by an unsuccessful bidder, to compel the respondent Director of Purchasing of the Town of Hempstead to annul four separate purchase orders issued by him to the successful bidders, the respondents Reuper GMC Sales Corp. and O’Neill Ford, Inc., upon their sealed bids for 36 garbage collection vehicles, petitioner appeals: (a) from an order of the Supreme Court, Nassau County, dated September 24, 1962, which dismissed its petition; and (b) from an order of the same court, dated October 4, 1962, which denied petitioner’s motion for a rehearing of said application on additional facts or, in the alternative, to direct a trial of the issues presented by the pleadings. Orders affirmed, without costs. No opinion. Beldock, P. J., Brennan, Hill, Rabin and Hopkins, JJ., concur.